Citation Nr: 1530594	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  12-18 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes that the Veteran filed a notice of disagreement (NOD) with the denial of service connection for Rocky Mountain Spotted Fever, diabetes mellitus, and heart disease.  See July 2011 NOD.  A statement of the case (SOC) was issued in May 2012; however, he did not submit a substantive appeal (VA Form 9) with respect to these issues.  Therefore, the Board finds that the issues are no longer in appellate status, and no further consideration is necessary.

The Veteran testified at a videoconference hearing in May 2015 before the undersigned Veterans Law Judge.  The transcript is of record.  During the hearing, the Veteran submitted additional evidence, along with a waiver of the RO's initial consideration.

In addition to the paper claims file, the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files were reviewed for this appeal.  The VBMS file contains the aforementioned hearing transcript and a written waiver of the RO's initial consideration of additional evidence submitted to the Board.  The remaining documents in both VBMS and Virtual VA are either duplicative of the records in the paper claims file or irrelevant to the issue on appeal.

The Board also notes that VBMS shows that the Veteran has filed claims for entitlement to service connection for posttraumatic stress disorder (PTSD), bilateral hearing loss, and tinnitus and to an increased evaluation for bilateral knee disorders.  See May 2015 claim.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

During the May 2015 hearing, the Veteran testified that he was member of a rescue, damage control, and repair team that assisted the USS Liberty after it had been torpedoed in June 1967.  He reported that his duties included emergency repair of the ship during which he was exposed to chemical fumes, smoke, dust, and asbestos without the benefit of a face mask and ventilation.  See Board Hearing Transcript at 6-8. 

Private medical records indicate diagnoses related to obstructive and restrictive lung disease.  However, to date, the Veteran has not been afforded a VA examination to determine the nature and likely etiology of his COPD.  Therefore, a remand is needed to afford the Veteran a VA examination and to obtain a medical opinion.

In addition, as the Veteran served in the United States Navy, the AOJ should contact the Naval Sea Systems Command (NAVSEA) to attempt to verify his claimed in-service asbestos exposure.  

Moreover, the claims file only contains a copy of incomplete service personnel records.  Therefore, on remand, the AOJ should attempt to obtain active duty service personnel records and any additional North Carolina Army National Guard service treatment and personnel records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure the Veteran's complete service personnel and treatment records from the United States Navy and the North Carolina Army National Guard.  As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the AOJ should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of any actions taken.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for respiratory disorders, including COPD, to include Dr. .C. and Dr. P.W. of Vanderbilt University.  See Hearing Transcript at 12-13.  

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also obtain any outstanding and relevant VA treatment records, including any VA medical records from the VA Medical Center in Winston-Salem, North Carolina. 

3.  After obtaining any available records as requested above, the AOJ should contact NAVSEA or any other appropriate entity to attempt to verify the Veteran's alleged in-service asbestos exposure while assigned to the USS Liberty.  The AOJ should include the Veteran's confirmed ship assignments, his military occupational specialty, and any relevant service records as part of this request, as appropriate.  All attempts and responses should be documented in the claims file.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current respiratory disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, and statements.  

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support of doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any respiratory disorder that has been present during the appeal period.  The Veteran has been documented as having obstructive lung disease, restrictive lung disease, apnea, right hemidiaphragm paresis, and multifactorial dyspnea.

For each respiratory disability identified, the examiner should discuss whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to his military service, including any symptomatology and chemical exposure therein.

It is noted that the Veteran has alleged in-service chemical and asbestos exposure from his rescue mission aboard the USS Liberty in June 1967 after it had been attacked.  A copy of his service personnel records confirm his service aboard this vessel as well as his military occupational specialty (MOS) as an electrician's mate.

In rendering his or her opinion, the examiner is asked to specifically address the Veteran's contentions that his various exposures contributed to the onset of his current respiratory problems, aside from his history of smoking (one pack per day for 15 years) and post-service employment in the aircraft industry.  

The examiner should also consider the January 1967 service treatment record that shows he was diagnosed with tuberculin sensitivity; the March 2011 medical record from Dr. J.F. detailing the Veteran's current respiratory diagnoses and his conclusion that obstructive lung disease has components of both fixed COPD-type obstruction from prior smoking as well as a reactive, environmentally-triggered component that is more asthma-like; and the April 2011 statement from Dr. J.C. noting the Veteran's history of Rocky Mountain Spotted Fever and abnormal chest x-ray.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principle would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




